DETAILED ACTION

	This Office Action is in response to Applicant’s Election dated 2/11/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  E
lection was made without traverse in the reply filed on 2/11/2021.
Applicant’s election without traverse of  claims 1-16 in the reply filed on 12/11/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 14, 
.  Suggestion:  change “the second direction in a second region adjacent to the separation” to “the first direction and in a second region adjacent to the separation” to define scope of claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,  8-9, 11-16, as being best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park et al [US 2017/0062472].
►	With respect to claim 1, Park et al (figs 2/3/6) discloses the claimed semiconductor device comprising:
	a plurality of gate electrodes (GE, fig 3, text [0054]) and a plurality of interlayer insulating layers (120) that are alternately stacked on a substrate (100);
	a plurality of channel structures  (VC, figs 2/3, text [0060]) spaced apart from each other in a first direction (x direction, fig 2) and extending vertically through the plurality of gate electrodes and the plurality of interlayer insulating layers to the substrate (fig 3); and
	a first separation region (140, fig 2/3, text [0063])) extending vertically through the plurality of gate electrodes and the plurality of interlayer insulating layers,

	wherein each of the plurality of gate electrodes (GE, figs 3/6, text [0070]) includes a first conductive layer (132)  and a second conductive layer (134), the first conductive layer disposed between the second conductive layer (132) and each of two adjacent interlayer insulating layers (120) of the plurality of interlayer insulating layers, and
	in a first region, between an outermost one of the plurality of channel structures and the first separation region, of each of the plurality of gate electrodes, the first conductive layer has a decreasing thickness toward the first separation region and the second conductive layer has an increasing thickness toward the first separation region (see fig 6).
►	With respect to claims 2-3, Park et al (figs 3/6) discloses an interface between the first conductive layer and the second conductive layer is sloped with respect to the first direction in the first region;   wherein the interface between the first conductive layer and the second conductive layer is substantially parallel to the first direction in a second region, between two adjacent channel structures of the plurality of channel structures, of each of the plurality of gate electrodes.
►	With respect to claim 4, Park et al (figs 3/6) discloses the first conductive layer is further disposed between the second conductive layer and a sidewall of each of the plurality of channel structures.
►	With respect to claims 8-9, Park et al (figs 3/6, text [0075]) discloses a gate dielectric layer (121) disposed between the channel structures (VC) and the gate electrodes (GE),  wherein the gate dielectric layer extends between the interlayer insulating layers (120) and the first conductive layer (132),  wherein the second conductive layer (134) is in contact with the gate dielectric layer in region adjacent to an edge portion of the first conductive layer (see fig 6).


	With respect to claims 11 and 12, Park et al (figs 3/6) discloses the first separation region (140) includes a source conductive layer (141, text [0063])connected to the substrate (100), and a source insulating layer (143) disposed between the source conductive layer and each of the plurality of gate electrodes; wherein the source insulating layer includes a plurality of protrusions each of which is disposed between two insulating layers of the plurality of interlayer insulating layers.
►	With respect to claim 13, Park et al (figs 2/3) discloses a second separation region (140) spaced apart from the first separation region in the first direction (fig 2), wherein shapes of the first and second conductive layers are substantially symmetrical between the first and second separation regions in the first direction.
►	With respect to claim 14, as being best understood, Park et al (figs 2/3/6) discloses the claimed semiconductor device comprising:
	a plurality of gate electrodes (GE, fig 3, text [0054]) stacked vertically to be spaced apart from each other on a substrate;
	a plurality of channel structures (VC, figs 2/3, text [0060]) extending vertically through the plurality of gate electrodes to the substrate; and
	a separation region  (140, fig 2/3, text [0063]) extending through the plurality of gate electrodes,
	wherein each of the plurality of gate electrodes (GE, figs 3/6, text [0070]) includes a first conductive layer (132, figs 3/6) with a laterally recessed region adjacent to an outermost channel structure (VC) of the plurality of channel structures, and a second conductive layer (134) disposed in the laterally recessed region, and
	the laterally recessed region has a first width in a first direction perpendicular to an  upper surface of the substrate in a first region adjacent to the outermost channel structure and has a second width, greater than the first width, in the first direction and in a second region adjacent to the separation region (see fig 3).
	With respect to claim 15, Park et al (figs 3/6) discloses an interface (interface between 132 & 134) between the laterally recessed region of the first conductive layer and the second conductive layer disposed in the laterally recessed region is sloped, and the laterally recessed region is disposed between the separation region and the outermost channel structure.
►	With respect to claim 16, Park et al (fig 6, text [0069]) discloses an interface between the laterally recessed region of the first conductive layer and the second conductive layer disposed in the laterally recessed region includes a discontinuous crystalline structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 23017/0062472]
►	With respect to claim 10, the claimed range thicknesses of the first conductive layer and the second conductive layer would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819